*562ON REHEARING.
ANDERSON, C. J.
Upon a reconsideration of this ease, we find that the statement in the opinion that the premium on this particular bond was remitted to the appellant company, together with a copy of the bond within a few days after the execution of same by De Bow, is inaccurate. As a matter of fact, the premium was not remitted until later when it was sent in together with other premiums and accompanied by a general statement of the business covered by said statement. The witness De Bow did testify however: “They would be informed of the execution of the bond in the regular order of business, maybe a day or two or three days; as soon as they could be made up. They were furnished with copies of all papers in the case.”
Again the witness was asked: “How soon after the 30th day of November, 1912, was the Alabama Fidelity & Casualty Company informed of the execution of the bond that is involved in this suit?”
The witness replied: “I have not a record of the exact date it went to them, but probably not over four or five days at the outside.”
It therefore appears that although a general statement was not furnished, and that the premiums were not sent in until later, that a copy of this identical bond was furnished the appellant within three or four days after the same was executed on November 30th. The receipt of said copy was not denied, and the trial court could have well inferred that the appellant had notice of the execution of this bond for nearly two months before attempting to repudiate same. Moreover, the trial court saw and heard the witnesses, and we are not prepared to say that the conclusion was plainly and palpably wrong.
The application for rehearing is overruled.